Judgment affirmed.

Criminal law. Evidence. Accomplice. Before Judge Ross. City court of Macon. March term, 1891.
M. G-. Bayne and L. D. Moore, by brief, for plaintiff in error.
W. H. Felton, Jr., solicitor-general, by brief, contra.
Rountree and Allen were accused of larceny from the house in that they stole umbrellas and handkerchiefs from the store of Phillips. Rountree was tried and convicted. He excepted to the denial of a new trial, the contention being that the verdict was contrary to law and evidence because, without the testimony of accomplices, there was not sufficient testimony to support a conviction. It appeared that the defendant with two other boys, Allen and Carter, went to a store and stood together in front of it for several minutes; the defendant remained outside about thirty feet from the entrance; the others entered, stole umbrellas and handkerchiefs, came out, gave defendant an umbrella and a box of handkerchiefs, and all three started off; they were soon pursued; Allen was caught, and the others escaped, the defendant throwing down the umbrella and handkerchiefs as he ran.